Citation Nr: 0723024	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-12 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for excoriation of the left leg and groin with 
chronic neurodermatitis (hereafter "skin condition").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from December 1961 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDING OF FACT

The veteran's skin condition does not cover 20 to 40 percent 
of his entire body, or 20 to 40 percent of exposed areas 
affected.  He does not currently use systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  


CONCLUSION OF LAW

The criteria for a higher rating for a skin condition have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code (DC) 
7806 (2006)


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran filed his claim for an increased evaluation in 
April 2003.  He asserts that he is entitled to a higher 
rating for his service-connected skin condition, currently 
rated by analogy as 10 percent disabling under DC 7899-7806, 
dermatitis or eczema.  38 C.F.R. § 4.118.  

Under DC 7806, a 10 percent rating is warranted when the skin 
condition covers at least 5 percent, but less than 20 percent 
of the entire body, or at least 5 percent, but less than 20 
percent of exposed areas affected, or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12 month period.  

A 30 percent evaluation is warranted when the condition 
covers 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs are 
required for a total duration for six weeks or more, but not 
constantly, during the past 12 month period.  

In February 2005, the veteran underwent a VA skin diseases 
examination.  He complained of constant itching in his left 
groin area that was not relieved by medicines or powders.  He 
reported attempting to use systemic anti-depressive agents, 
but they did not relieve his itching, so he stopped using 
them.  He also complained of itching on his scalp.  

The fact that the veteran is not using systemic therapy such 
as corticosteroids or other immunosuppressive drugs provides 
evidence against this claim, as it indicates that a higher 
evaluation on this basis is not warranted. 

Upon examination, the veteran's scalp had excoriated papules 
on the bilateral parietal scalp.  There was no 
lichenification to indicate lichen simplex chronicus (LSC).  
His left groin had atrophic excoriated skin with three areas 
of ulceration due to scratching.  There was no 
lichenification of the skin, but the examiner reiterated that 
the skin had been scratched to the point of atrophy.  

The examiner concluded that the veteran's skin condition was 
a neurotic excoriation with secondary skin changes in the 
left groin area as well as excoriation of the scalp without 
lichenification.  The skin condition involved approximately 4 
percent of his total body surface area and approximately 3 
percent of his exposed body surface area, providing more 
evidence against this claim as it clearly indicates that the 
requirements for the higher evaluation are not met. 

The examiner stated that treatment with topical steroids and 
other anti-inflammatory medications had not produced results.  
The examiner concluded hat the veteran's skin condition was 
secondary to a psychiatric disturbance more than a true skin 
problem and that psychiatric treatment would be beneficial to 
the veteran.  In an addendum to the examination report, the 
examiner indicated that the veteran's claims folder was 
provided and reviewed subsequent to the examination.  

The veteran underwent a VA skin examination in September 
2003.  The examiner reviewed the claims folder in conjunction 
with the examination.  The veteran reported having a skin 
condition on his groin from 1964 to the present.  He used 
Lamisil cream and triamcinolone ointment to relieve his 
symptoms.  

Upon examination, the veteran had some "very small," red, 
slightly scaling papules that seemed to be folliculocentric.  
He had one old healed lesion in the left conchal bowl.  His 
upper back had "too numerous to count" white atrophic scars 
that demonstrated no scaling and no activity.  They varied in 
size from .5 centimeters to 3 centimeters where they became 
confluent.  There was a patch of lesions on the "V" of the 
neck.  There were red scaling lesions on the veteran's upper 
back.  The veteran's crural area had lesions but did not 
demonstrate lichenification.  He had hypopigmented atrophic 
areas on the left side of his groin, with several 
excoriations where he had been scratching the area.  The 
examiner stated that this was all in nonexposed areas.  
According to the examiner, the percent of the entire body 
that was affected was approximately 10 percent of the total 
body area.  The minimal amount of skin condition found on his 
head and neck would be "less than a quarter of a percent" 
of the total body area involved, providing more evidence 
against this claim.  

The examiner provided a diagnosis of presumptive discoid 
lupus erythematosus and "either medication-changed lichen 
simplex chronicus of the groin or lichen sclerosis et 
atrophicus[.]"

In August 2003, the veteran underwent a VA skin diseases 
examination.  The claims folder was not available for the 
examiner to review.  The veteran reported that sometimes his 
underwear stuck to his groin because of his skin condition.  
He also complained of constant itching.  Upon examination, he 
had erythematous papules and plaques on his groin and the 
inner aspect of his left thigh with extensive excoriation, 
with lichenification, scarring, and disfigurement.  There 
were also reddish papules on his scalp in the parietal 
region.  The examiner described the veteran's skin condition 
as "chronic" and "running an intermittent course."  

At his May 2007 Board video conference hearing, the veteran 
testified that exposure to sunlight caused his condition to 
worsen.  He also stated that his groin condition ruined his 
underwear and embarrassed him because he had to keep tissue 
in his shorts to prevent the condition's discharge from 
leaking through.  The veteran reported receiving a clothing 
allowance from VA.  

At his July 2004 RO hearing, the veteran stated that he 
received injections, but could not remember if they were for 
his skin condition.  He stated that he had not been 
prescribed a systemic medication, but that topical ointments 
did not relieve his itching.  He stated that his groin skin 
condition ruined his underwear on a regular basis.  He 
reported having difficulty not scratching his affected skin, 
especially while he was asleep.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide, 
overall, evidence against the veteran's claim because they do 
not show that his skin condition covers 20 to 40 percent of 
his entire body or 20 to 40 percent of exposed areas 
affected.  The evidence also does not show that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration for six weeks or 
more, but not constantly, during the past 12 month period.  
The veteran testified at his RO hearing that he had 
injections, but did not specify their duration and could not 
remember what condition they treated.  In any event, the 
veteran has recently indicated he does not use such 
treatments.

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's skin condition does not 
more closely approximate a 30 percent rating.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 10 percent for a skin condition.  
38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2003, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The May 2003 VCAA 
letter does not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the May 2004 and January 2005 VCAA follow-
up letters did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
May 2003 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim is 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Entitlement to an increased disability evaluation is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


